Citation Nr: 0822657	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a chronic right knee sprain. 

2.  Entitlement to an initial compensable rating for residual 
scarring of the right knee. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 until 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

As a procedural matter, the Board notes that the veteran 
submitted an additional statement in October 2006 since the 
case was certified for appeal.  This evidence was received 
after the last RO review.  The Board has, accordingly, 
reviewed the additional evidence but finds that it is 
essentially duplicative of previous statements he has offered 
on his claims.  Therefore, the Board concludes that there is 
no prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question. 


FINDINGS OF FACTS

1.  Throughout the rating period on appeal, the veteran's 
chronic right knee sprain has been productive of complaints 
of pain; objectively, the evidence shows flexion to no worse 
than 115 degrees, and extension to 0 degrees, with an 
indeterminate degree of additional functional limitation due 
to pain and weakness.

2.  The competent evidence reveals scars of the right knee 
that have not been shown to be unstable or tender upon 
examination.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for a 
chronic right knee sprain have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5260 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for residual scarring of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

At the outset, the Board notes that the veteran's current 
appeal stems from an initial rating assignment.  As such, the 
claims require consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Right Knee Sprain

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for the veteran's chronic right knee 
sprain. The veteran contends that his symptoms are of such 
severity as to warrant an increased rating.  

In order to be assigned the next-higher 20 percent rating, 
the evidence must show the following:

*	ankylosis in favorable angle in full 
extension or in slight flexion 
between 0 and 10 degrees (DC 5256);
*	moderate knee impairment (DC 5257);
*	flexion limited to 30 degrees (DC 
5260); or
*	extension limited to 15 degrees (DC 
5261).

First, ankylosis has not been shown.  Ankylosis is defined as 
a stiffening of the joint.  At a March 2006 VA examination, 
flexion was reported to 115 degrees and extension to 0 
degrees, in the right knee.  Based on the level of movement 
of the knee joint, a higher rating based on ankylosis is not 
warranted.

Next, the range of motion findings detailed above do not 
support the next-higher 20 percent evaluation for either 
flexion or extension of the right knee.  Therefore, there is 
no basis for a higher rating under DCs 5260 or 5261.

Nonetheless, the Board notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

To this end, the Board has considered the veteran's 
complaints of right knee pain.  For example, at his March 
2006 VA examination, he noted that since 1997 he had had pain 
and swelling in his knee. He additionally stated that walking 
or standing aggravated the pain and swelling in his knee and 
he has difficulty kneeling, squatting and using stairs.  

In his May 2006 notice of disagreement, the veteran further 
discussed his knee pain and stated that he needed assistance 
in rising from a kneeling position, and experienced 
excruciating pain once per month due to dislocation/locking 
of his right knee. 

He reflected that pain increased over long hours at work and 
resulted in swelling and stiffness, limiting his range of 
motion and that he could not run at all without experiencing 
severe pain, walking over a day's period increased the pain, 
and under extreme work days the pain and fatigue make it very 
difficult to drive his car home and operate the gas.  In a 
May 2006 notice of disagreement, he reported that in the past 
3 months he had fallen down a flight of stairs, four 
different times from his knee being unstable. 

Based on this evidence, the Board finds that the veteran 
currently experiences a "moderate" impairment of his knee 
disabilities under DC 5257.  Given the on-going complaints of 
instability and considering the functional limitation due to 
pain, the disorder more nearly approximates moderate rather 
than slight impairment.  As such, the increased rating of 20 
percent, but no more, is warranted.  

In sum, considering the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the veteran's overall right knee 
pathology more nearly approximates a moderate knee 
impairment, warranting assignment of a 20 percent rating, but 
no more.  It is noted, in assigning this rating, the Board 
has contemplated the complaints of pain and weakness as 
described by the veteran. 

Residual Scarring

The veteran is additionally claiming entitlement to a 
compensable rating for scars of the right knee. Once again, 
the veteran's appeal as to this claim stems from an initial 
rating assignment. As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

Throughout the rating period on appeal he was evaluated as 
noncompensable under DC 7805. That diagnostic code instructs 
the rater to evaluate scars based on limitation of motion. 
The veteran contends that his symptoms are of such severity 
as to warrant an increased rating.  

In the present case, the veteran's limitation of right knee 
motion is already contemplated in his evaluation for his 
service-connected right knee disability under DC 5260. 
Therefore to provide a compensable rating under DC 7805 would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14; 
however, any symptoms of the scar not related to limitation 
of motion may still serve as a basis for a compensable 
rating, as discussed below.

With respect to alternate diagnostic codes, the Board has 
considered both DC 7803 and DC 7804.  Under DC 7803 a 10 
percent rating is warranted for scars, superficial, unstable. 
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. A superficial scar is one not associated with 
underlying soft tissue damage. Under DC 7804, a 10 percent 
rating will be assigned for scars, superficial, painful on 
examination. A superficial scar is one not associated with 
underlying soft tissue damage. 

A March 2006 addendum report as to the scars around the 
veteran's right knee found that they were not unstable. As 
such a compensable evaluation is not warranted under DC 7803. 

Although the Board acknowledges the veteran's statement in 
his May 2006 notice of disagreement, that his right knee 
scars are painful and have "unexplained heat pain and 
swelling," the March 2006 VA examination addendum report 
noted that the veteran's right knee scars were not tender. 
Therefore, a compensable rating is not warranted under DC 
7804. 

Additionally, although it is noted that the pain in the 
veteran's right knee affects his daily activities such as 
standing, moving about, and lifting, the evidence does not 
reflect that such disabilities caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder an x-ray and VA (QTC) examination in March 2006. The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a 20 percent rating, but no more, for a 
chronic right knee sprain is granted, subject to the laws and 
regulations governing the award of benefits. 

Entitlement to an initial compensable rating for scars of the 
right knee is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


